Virgin, J.
The writ was originally dated August 18, and made returnable to the next term thereafter — the second Tuesday of September, following. After the time of service for that term had expired, the libelant, learning that the writ had not been served, caused the return day to be changed to the next succeeding (February) term. He might properly have changed the date to the time when the change, in the return day was made, but did not; and the writ having been seasonably served after the alteration of the return day, was entered bearing its original date. The real date of the writ was no longer August 18, but September 27 — when the alteration was made; and the presiding justice properly exercised his discretionary authority by allowing the apparent date to be amended by substitution of the real date.

Action to stand for trial.

Appleton, C. J., Walton, Danforth, Peters and Libbev, JJ., concurred.